Title: From Thomas Jefferson to James McClurg, 1 May 1791
From: Jefferson, Thomas
To: McClurg, James



My Dear Doctor
Philadelphia May 1. 1791.

The bearer hereof, Mr. Cassinove, a gentleman from Holland of distinction, wealth and merit, being to pay a visit to Richmond and Norfolk, I am desirous of making him known to the men of worth of my own country, and them also to him. On this principle permit me to bring you and him together, persuaded you will find a mutual gratification in each other’s society. He is particularly connected with the Van Staphorsts, bankers of the United States at Amsterdam, and very peculiarly skilled in that line of business. I am glad to avail myself of every occasion of bringing myself to your recollection, of assuring you that time has continued to fortify those sentiments of esteem & attachment which were inspired in earlier life, and which will continue to it’s latest hours with dear Sir Your sincere friend & servt,

Th: Jefferson

